Fourth Court of Appeals
                               San Antonio, Texas
                                     October 9, 2018

                                  No. 04-18-00633-CV

                        CITY OF RIO GRANDE, TEXAS, et al.,
                                    Appellants

                                            v.

BFI WASTE SERVICES OF TEXAS, LP d/b/a Allied Waste Services of Rio Grande Valley,
                              Appellees

                From the 229th Judicial District Court, Starr County, Texas
                               Trial Court No. DC-15-604
                       Honorable Migdalia Lopez, Judge Presiding


                                     ORDER
    The appellants’ unopposed motion for extension of time to file brief is hereby
GRANTED IN PART. Time is extended to October 29, 2018.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2018.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court